Name: Commission Regulation (EC) No 1577/2001 of 1 August 2001 amending Regulation (EC) No 296/96 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)
 Type: Regulation
 Subject Matter: accounting;  EU finance; NA;  information and information processing;  budget
 Date Published: nan

 Avis juridique important|32001R1577Commission Regulation (EC) No 1577/2001 of 1 August 2001 amending Regulation (EC) No 296/96 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) Official Journal L 209 , 02/08/2001 P. 0012 - 0012Commission Regulation (EC) No 1577/2001of 1 August 2001amending Regulation (EC) No 296/96 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 7(5) thereof,Whereas:(1) Article 14 of Council Regulation (EC) No 2040/2000 of 26 September 2000 on budgetary discipline(2) provides that the Commission can reduce or suspend monthly advances to the Member States from the EAGGF Guarantee Section. In order to meet the timetable laid down in that Article and to streamline management, Article 4 of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(3), as last amended by Regulation (EC) No 1017/2001(4), should be amended.(2) The present accounts clearance system provides for annual statements to be forwarded by no later than 10 February of the year following the end of the financial year. As far as public storage accounts are concerned, those statements duplicate those to be sent by 20 December in accordance with the last subparagraph of Article 5(2) of Regulation (EC) No 296/96. As a result the latter documents need no longer be forwarded.(3) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 296/96 is hereby amended as follows:1. In Article 4(1), (2) and (4), "Article 13 of Decision 94/729/EC" is replaced by "Article 14 of Regulation (EC) No 2040/2000".2. Article 4(3) is replaced by the following: "3. Checks on compliance with the deadlines for the purposes of the payment of advances against booking of expenditure shall be made twice each financial year:- on expenditure effected by 31 March,- on expenditure effected by 31 July.Any overrun of deadlines in August, September and October shall be taken into account in the accounts clearance decision, except where noted before the final decision of the financial year relating to advances."3. In the last subparagraph of Article 5(2), "and for 20 December" is deleted.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 244, 29.9.2000, p. 27.(3) OJ L 39, 17.2.1996, p. 5.(4) OJ L 140, 24.5.2001, p. 44.